DISMISS; and Opinion Filed May 26, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00204-CR
                                      No. 05-15-00206-CR
                                      No. 05-15-00207-CR

                             THOMAS JAMES DUNN, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
               Trial Court Cause Nos. F13-62491-L, F14-57707-L, F14-60871-l

                             MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Brown and Stoddart
                                   Opinion by Justice Brown
       Thomas James Dunn was convicted, following the adjudication of his guilt, of possession

of methamphetamine in an amount less than one gram and possession of heroin in an amount less

than one gram. He was also convicted of a new offense of possession of methamphetamine in an

amount less than one gram.      Appellant entered negotiated pleas of true to the motions to

adjudicate guilt and a negotiated guilty plea to the new methamphetamine offense.        The trial

court followed the plea agreements and sentenced appellant to fifteen months’ confinement in a

state jail facility in each case.   Appellant waived his right to appeal as part of the plea

agreements. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial

court has certified that appellant has no right to appeal due to the plea agreements and the waiver
of his right to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex.

Crim. App. 2005). 1

          We dismiss the appeals for want of jurisdiction.




                                                                        /Ada Brown/
                                                                        ADA BROWN
                                                                        JUSTICE


Do Not Publish
TEX. R. APP. P. 47

150204F.U05




     1
        Appellant’s appeal in a fourth case, 05-15-00205-CR, remains pending. The record before the Court did not support the trial court’s
original certification, and the trial court has filed an amended certification that states appellant has the right to appeal.



                                                                  –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

THOMAS JAMES DUNN, Appellant                         On Appeal from the Criminal District Court
                                                     No. 5, Dallas County, Texas
No. 05-15-00204-CR        V.                         Trial Court Cause No. F13-62491-L.
                                                     Opinion delivered by Justice Brown, Chief
THE STATE OF TEXAS, Appellee                         Justice Wright and Justice Stoddart
                                                     participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 26th day of May, 2015.




                                               –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

THOMAS JAMES DUNN, Appellant                         On Appeal from the Criminal District Court
                                                     No. 5, Dallas County, Texas
No. 05-15-00206-CR        V.                         Trial Court Cause No. F14-57707-L.
                                                     Opinion delivered by Justice Brown, Chief
THE STATE OF TEXAS, Appellee                         Justice Wright and Justice Stoddart
                                                     participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 26th day of May, 2015.




                                               –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

THOMAS JAMES DUNN, Appellant                         On Appeal from the Criminal District Court
                                                     No. 5, Dallas County, Texas
No. 05-15-00207-CR        V.                         Trial Court Cause No. F14-60871-L.
                                                     Opinion delivered by Justice Brown, Chief
THE STATE OF TEXAS, Appellee                         Justice Wright and Justice Stoddart
                                                     participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 26th day of May, 2015.




                                               –5–